DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4, 10, 13, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. priority
Claims 1, 10, 18 recite the limitation “wherein the beam refers to a spatial property used to receive or transmit…” which makes the claim indefinite.  It’s unclear by “the beam” Applicant refers to the “selected beam” or any beam in the “N uplink transmit beams”.  Examiner will interpret as best understood.
Claims 5, 13 recite the limitation “wherein the beam is selected based on a priority order…” which makes the claims indefinite.  It’s unclear if the beam priority order selection criterion is for when an event is detected or not detected, or both.  Examiner will interpret as best understood.
Claims 2-9, 11-17, 19-20 are respectively rejected for claiming dependency from the above rejected claims 1, 10, 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (WO 2018009462 A1) in view of 3GPP TSG RAN WG1 #98 R1-1909048, hereafter 3GPP, provided by Applicant’s IDS.

	Regarding claim 1, Zhang discloses 
	a user equipment (UE) comprising: (UE, FIG. 13, 15 #1330, comprising [00148-00150, 0160-00166]
	a transceiver configured to: (transceiver, FIG. 13 #1333, operable to	
	receive configuration information including information on a beam indication indicating N uplink (UL) transmit beams, where N>1 (receiving DCI/higher level signaling comprising configuration information from base station including on number of uplink beams [00113, 00117-00118, 00122], FIGs. 10-12
	receive the beam indication (receiving DCI/higher level signaling comprising a set of candidate uplink beams, e.g. K2, that are part of available uplink beams [00130-00133], FIGs. 10-12
	a processor operably coupled to the transceiver, the processor configured to: (processor, FIG. 13 #1336, connected to transceiver and operable to perform [00150]
	Zhang does not expressly disclose determine whether an event is detected; select a beam from the N UL transmit beams based on whether the event is detected or not; wherein the transceiver is further configured to transmit an UL transmission using the selected beam; wherein the beam refers to a spatial property used to receive or transmit a source reference signal
	
 	3GPP discloses determine whether an event is detected (UE determines human body in proximity related to Maximum Permissible Exposure (Section 2.1)
	select a beam from the N UL transmit beams based on whether the event is detected or not (UE select an UL beam from available UL beams based on MPE detected (Sections 2.1, 2.2) 
	wherein the transceiver is further configured to transmit an UL transmission using the selected beam (transmission of PUSCH using selected beam (Section 2.1)
	wherein the beam refers to a spatial property used to receive or transmit a source reference signal (beam operable for transmit/receive source RS containing spatial relation (Section 1)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “determine whether an event is detected; select a beam from the N UL transmit beams based on whether the event is detected or not; wherein the transceiver is further configured to transmit an UL transmission using the selected beam; wherein the beam refers to a spatial property used to receive or transmit a source reference signal” as taught by 3GPP into Zhang’s system with the motivation to enable a UE to select a different UL beam when a MPE event is detected to protect the UE’s user (3GPP, Sections 2.1, 2.2)

Claim 18 is rejected based on similar ground(s) provided in rejection of claim 1.

	Regarding claim 10, Zhang discloses
	a base station (BS) comprising: (base station, FIG. 13 #1310, comprising [00143-00146]
	a processor configured to: (processor, FIG. 13 #1316, configured to [00144]
	generate configuration information including information on a beam indication indicating N uplink (UL) transmit beams, where N>1; transmit the configuration information (generate transmit DCI/higher level signaling comprising configuration information on number of uplink beams [00113, 00117-00118, 00122], FIGs. 10-12
	generate the beam indication; transmit the beam indication (generate and transmit DCI/higher level signaling comprising a set of candidate uplink beams, e.g. K2, that are part of available uplink beams [00130-00133], FIGs. 10-12
	a transceiver operably coupled to the processor, the transceiver configured to: receive an UL transmission using an UL beam (transceiver, FIG. 13 #1313, coupled to processor and operable to receive uplink transmission [00147], FIG. 17
	Zhang does not expressly disclose receive an UL transmission using a selected beam from the N UL transmit beams; wherein the beam refers to a spatial property used to receive or transmit a source reference signal

	3GPP discloses receive an UL transmission using a selected beam from the N UL transmit beams (receives transmission of PUSCH using selected beam from available UL beams based on MPE detected (Sections 2.1, 2.2) 
	wherein the beam refers to a spatial property used to receive or transmit a source reference signal (beam operable for transmit/receive source RS containing spatial relation (Section 1)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “receive an UL transmission using a selected beam from the N UL transmit beams; wherein the beam refers to a spatial property used to receive or transmit a source reference signal” as taught by 3GPP into Zhang’s system with the motivation to enable a UE to select a different UL beam when a MPE event is detected to protect the UE’s user (3GPP, Sections 2.1, 2.2)

	
Claims 3, 7, 8, 12, 15, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and 3GPP as applied to claim 1 above, and further in view of Park et al (EP 3886336 A1).

	Regarding claims 3, 12, combined system of Zhang and 3GPP does not expressly disclose “wherein the event detection is based on whether a maximum permissible exposure (MPE) limit is met or not”
	Park discloses event being MPE detection and determining whether a beam would exceed MPE limits [0057, 0067, 0068], FIGs. 2, 6, 7
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the event detection is based on whether a maximum permissible exposure (MPE) limit is met or not” as taught by Park into combined system of 3GPP and Zhang with the motivation to enable a UE to select a different UL beam when a MPE event is detected to protect the UE’s user (Park, paragraph [0057, 0067, 0068], FIGs. 2, 6, 7

	Regarding claims 7, 15, 20, combined system of Zhang and 3GPP does not expressly disclose “wherein the beam indication is via a transmission configuration indicator (TCI) state including at least one source RS”
	Park discloses beam indicated via TCI comprising source RS [0154-0156], FIG. 11
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the beam indication is via a transmission configuration indicator (TCI) state including at least one source RS” as taught by Park into combined system of 3GPP and Zhang with the motivation to enable a reduction in use of MAC CE signaling (Park, paragraph [0154-0156], FIG. 11

	Regarding claims 8, 16, combined system of Zhang and 3GPP does not expressly disclose “wherein the beam indication is via N transmission configuration indicator (TCI) states, one TCI state for each of the N UL transmit beams, and each TCI state includes at least one source RS” 
	Park discloses a correspondence of a UL beam for each TCI state and one source RS [0154-0156], FIG. 11
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the beam indication is via a transmission configuration indicator (TCI) state including at least one source RS” as taught by Park into combined system of 3GPP and Zhang with the motivation to enable a reduction in use of MAC CE signaling (Park, paragraph [0154-0156], FIG. 11



Claims 4, 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and 3GPP as applied to claim 1 above, and further in view of Zhou et al (WO 2021207567 A1).

	Regarding claim 4, combined system of Zhang and 3GPP does not expressly disclose “the UE is equipped with at least first and second antenna panels, and the processor is further configured to determine that the event is detected based on a determination to switch from the first antenna panel to the second antenna panel” 
	Zhou discloses UE contains first and second panels and performs switching from first panel to second panel upon MPE detection [0266-0282], FIGs. 28-30, provisional application [0248-0259]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the UE is equipped with at least first and second antenna panels, and the processor is further configured to determine that the event is detected based on a determination to switch from the first antenna panel to the second antenna panel” as taught by Zhou into combined system of 3GPP and Zhang with the motivation to enable a UE to select a different panel when a MPE event is detected to protect the UE’s user. 

	Regarding claim 5, 13, combined system of Zhang and 3GPP does not expressly disclose “wherein the beam is selected based on a priority order among the N UL transmit beams” 
	Zhou discloses beam selection based on priority [0331-0341]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the beam is selected based on a priority order among the N UL transmit beams” as taught by Zhou into combined system of 3GPP and Zhang with the motivation to provide MPE report to base station (Zhou, paragraph [0331-0341])


Allowable Subject Matter
Claims 2, 6, 9, 11, 14, 17, 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Zhang et al (WO 2021154372 A1)	paragraph [0058]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469